Citation Nr: 0814129	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-17 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 










INTRODUCTION

The veteran had active military service from April 1966 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a 
November 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The Board remanded this case in July 2007 for further 
development.

Although the issue of service connection for tinnitus was 
developed for appellate review, service connection for that 
disorder was granted in September 2007 while the appeal was 
in remand status.  That issue therefore is no longer before 
the Board.

In July 2007, the Board denied service connection for low 
back disability.  In December 2007, the Board denied the 
veteran's motion for reconsideration of the July 2007 
decision.  If he wishes to submit an application to reopen 
the issue of service connection for low back disability, he 
should so notify the RO.

In February 2007, the veteran withdrew his request for a 
Board hearing.

The Board lastly notes that in the July 2007 decision, the 
Board referred the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities for appropriate consideration.  Inasmuch as the 
RO has not taken any action on this referral, the Board again 
refers the issue of entitlement to a TDIU to the RO for 
appropriate action. 


FINDING OF FACT

The veteran's PTSD is manifested by substantial impairment in 
the ability to establish or maintain effective or favorable 
relationships with people; but not by serious or severe 
impairment in such ability, by at least severe or pronounced 
impairment in the ability to obtain or retain employment, by 
virtual isolation in the community, by totally incapacitating 
psychoneurotic symptoms, by total occupational impairment, or 
by occupational and social impairment with reduced 
reliability and productivity or deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1987); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, and prior to the establishment of 
service connection for the veteran's PTSD, VA provided the 
veteran with the notice contemplated by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in a September 2001 correspondence.  
The correspondence did not provide him with notice of the 
information and evidence necessary to substantiate the 
initial rating and the effective date to be assigned a grant 
of service connection in the event his PTSD claim was 
successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Once, however, his claim was substantiated 
through the grant of service connection and he was assigned 
an initial disability rating and effective date for the grant 
of service connection in November 2002, VA had no further 
notice obligations under 38 U.S.C.A. § 5103(a) with respect 
to the veteran's disagreement with the initial rating 
assigned.  The record reflects that he did receive the notice 
to which he is entitled under 38 U.S.C.A. §§ 5103A and 7105, 
including through the issuance of a statement of the case.  
See Dingess/Hartman, 19 Vet. App. at 490-91.  In any event, 
the veteran was provided with notice as to the two referenced 
elements in March 2006 and July 2007 correspondences.  His 
claim was thereafter readjudicated in a December 2007 
supplemental statement of the case.  For the above reasons, 
the Board finds that VA's notification duties have been met 
in this case. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from 
the grant of service connection for the disorder at issue.  
Consequently, Vasquez-Flores is inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  In this regard, the veteran has 
reported receiving counseling for his PTSD at a Westwood or 
"West LA" Vet Center from 1984 through 1987.  Although 
those records are not on file, he has not authorized VA to 
obtain such records.  The Board points out in this regard 
that VA does not maintain a "Westwood" or "West LA" Vet 
Center in California or any other state, and that the veteran 
has not otherwise provided sufficient address information to 
identify the facility as one operated by VA.  Moreover, he 
admittedly was employed on a full time basis during that 
period, and does not contend that his symptoms were worse 
during that period than they have been in recent years.  To 
the contrary, he argues that his current symptoms are now 
worse.  After reviewing the veteran's statements and other 
evidence of record, the Board finds that the evidence on file 
is adequate for the purpose of fairly adjudicating his claim.

The Board also notes that the veteran claims to have 
documents showing that he would have been fired from his last 
Federal job if he had not decided to retire.  Notably, 
however, he has not provided VA with that evidence.  The 
record shows that the veteran has been advised to submit 
pertinent evidence in his possession.  If he feels the 
referenced evidence (by his account, documents showing 
revocation of flexi-place approval, denial of a within-grade 
increase, and a performance appraisal), supports entitlement 
to an increased evaluation for his PTSD, he is free to submit 
it in the context of a claim for an increased rating.
 
The record also reflects that the veteran was afforded 
several VA examinations in connection with the appeal.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual background

Service connection for PTSD was granted in a November 2002 
rating decision, with an initial assigned evaluation of 30 
percent effective August 9, 2001.  The 30 percent evaluation 
has remained in effect since that time.  In an October 2004 
rating decision, the RO determined that a December 1984 
rating decision was clearly and unmistakably erroneous in 
failing to recognize and grant an implied claim for service 
connection for PTSD; the October 2004 rating decision awarded 
the veteran an effective date for the grant of service 
connection for PTSD (and for the assignment of a 30 percent 
evaluation) of July 10, 1984.  

The service medical records show that the veteran sustained a 
head injury.  Psychological testing was consistent with mild 
residual organic impairment, with the most obvious 
manifestation in his impaired ability to concentrate.  He was 
discharged as unfit for duty secondary to encephalopathy.

VA treatment records for 1983 to May 2006 show that 
depression screenings in 2000 were negative.  Records for 
2001 show that he consistently denied suicidal or homicidal 
ideation.  His psychiatric complaints included nightmares 
once per month, intrusive thoughts, relationship 
difficulties, hyervigilance, and anger.  He reported that he 
pushed his spouse recently, although he noted that she had 
assaulted him in the past, and indicated that they were in 
marital counseling.  He reported concentration difficulties 
he was able to cover up at work, and reported social 
isolation.  Mental status examination showed that he had 
adequate hygiene, normal motor activity, normal speech, 
normal thought content, normal memory and perception, a 
dysphoric mood, and a constricted affect.  He was alert and 
oriented, with no impairment in the ability to abstract.  His 
judgment was intact.  His assigned Global Assessment of 
Functioning (GAF) score was 55, and he was thought to have 
moderate to severe psychiatric symptoms, with severe 
relationship difficulties.  Records for 2002 additionally 
document anger problems, and for 2003 and 2004 show that he 
was working full time, with complaints including irritability 
and one episode of road rage; his anger and mood symptoms 
improved with medication, and he was alert and oriented with 
intact judgment on mental status examination.  Subsequent 
records show he denied suicidal or homicidal ideation.  

At a July 10, 1984, VA examination, the veteran complained of 
nightmares, apathy, and episodes of rage.  Mental status 
examination showed that he was alert and oriented, with 
unimpaired memory.  His ability to abstract was considered 
normal, as were his judgment and affect.

At a December 1999 VA examination, the veteran presented as 
well groomed, alert and oriented.  His mood was irritable and 
his affect restricted.  His speech was normal.  His 
psychiatric complaints included past intrusive recollections 
and nightmares.  He also reported memory problems, 
depression, lack of feelings, lack of motivation, and family 
problems.  He denied suicidal or homicidal ideation.  
Psychological testing revealed average to superior 
functioning in all areas.

The veteran attended a VA examination in June 2003.  He 
reported that he had been employed on a full time basis since 
1984, and that he worked from home.  He indicated that he 
worked well with his coworkers under the current arrangement, 
but believed that his supervisor "was out to get him."  He 
explained that he had been married to his current spouse 
since 1983, but that his marriage was characterized by anger 
issues and counseling.  He described one instance of a mutual 
assault occurring several years before, which his spouse 
initiated.  He indicated that he had good relationships with 
two of his children, but stayed alone most of the time and 
had no close friends.  He complained of regular nightmares, 
depression, problems with controlling his anger, lack of 
feelings and motivation, difficulty when in groups and in 
getting along with associates, confusion, difficulty 
concentrating, memory problems, and hypervigilance.  The 
examiner noted that the veteran's GAF scores since 2001 
suggested mild to moderate impairment in psychological, 
social, and occupational functioning.  He also noted that the 
veteran admitted to occasional fleeting suicidal thoughts, 
the last one occurring two months previously.  He also 
admitted to occasional violent thoughts but denied any 
associated action or plan; his last violent thought occurred 
over two years previously, and he denied any homicidal 
ideation.  He indicated that his symptoms have varied in 
severity since service, and he believed his symptoms had 
resulted in strained marital and interpersonal relationships.

Mental status examination showed that he was depressed and 
irritable.  He was alert and oriented, and was appropriately 
dressed with adequate hygiene.  His social skills were fair, 
and his concentration was intact.  His speech was normal.  
His affect was constricted, but appropriate.  His memory was 
intact.  He exhibited no psychomotor abnormalities.  His 
thought processes were logical, and his reasoning was 
sufficiently abstract.  He displayed no abnormal thought 
content.  His judgment was intact.  Psychological testing was 
considered invalid.  The examiner concluded that the 
veteran's symptoms caused moderate difficulty in social and 
occupational functioning.  He assigned the veteran a GAF 
score of 60.  

At a June 2006 VA examination, the veteran reported that his 
past marriages were turbulent, although he noted that his 
current marriage was stable.  He reported that he received 
vocational and college training, and had worked for the 
equivalent of 34 years.  He indicated that he was never close 
to his coworkers, but had gotten along with them.  He did not 
get along with any supervisor.  He complained of depression, 
anger, anxiety, frequent flashbacks, and nightmares.  He 
reported experiencing trouble sleeping and difficulty with 
feeling.  He avoided reminders of service, but nevertheless 
thought about his service experiences daily.  He explained 
that he was uncomfortable in groups and had trouble getting 
close to family.  He reported experiencing suicidal thoughts, 
and noted that he had trouble holding down jobs.  He also 
noted that he had few friends, and he reported symptoms 
including restricted range of affect, emotional numbing, 
intrusive recollections, psychogenic amnesia, feelings of 
detachment, social isolation, confusion, and problems with 
concentration and attention.  

Mental status examination showed that his mood was anxious 
and depressed, but oriented.  His affect was appropriate.  
His speech was normal.  He was concrete in the progression of 
his thoughts and labile, with no unusual mannerisms or 
psychotic manifestations.  He denied hallucinations, 
delusions or ideas of reference.  The examiner considered the 
veteran's level of impulse control to be poor.  He denied any 
current suicidal ideation or plan.  His memory was normal, 
and his judgment was good.  The examiner assigned a GAF score 
of 51.  The examiner noted that in the past year, the 
veteran's PTSD symptoms had worsened and had compromised his 
activities of daily living.  He noted that the veteran had 
difficulty making decisions, and experienced difficulty in 
interpersonal relationships.

In several statements, the veteran notes that he had attended 
therapy intermittently since 1984.  He explained that he 
experienced uncontrollable fits of rage when provoked.  As to 
employment, he explained that he worked for 34 years before 
being forced to resign in December 2004, but had begun having 
trouble at work in 1999 after his job tasks changed in 
approach; he clarified that prior to 1999, he would win 
awards for his performance.  The veteran indicated that he 
had been fired by four employers since he retired, and 
experiences symptoms including difficulty in understanding 
complex commands, impaired memory, and disturbances of 
motivation and mood.  He also indicated that he experiences 
difficulty in maintaining effective work and social 
relationships.

Analysis

As noted previously, the RO established July 10, 1984, as the 
effective date of the award of service connection for PTSD.  
The rating criteria for PTSD in effect from July 1984 through 
February 2, 1988 provided that PTSD warranted a 30 percent 
rating for definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.  A 50 percent 
rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
substantially impaired; and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in severe 
industrial impairment.  A 70 percent rating was warranted 
when the ability to establish and maintain effective or 
favorable relationships with people is seriously impaired.  
In such cases, the psychoneurotic symptoms are of such 
severity and persistence that there is pronounced impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation was warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as phantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1987).  

Effective February 3, 1988, the rating criteria for 
evaluating PTSD were amended to replace certain adjectives 
describing the appropriate level of severity to warrant 
assignment of a particular rating.  Specifically, for a 30 
percent evaluation, "definite industrial impairment" was 
substituted for "considerable industrial impairment."  For 
a 50 percent evaluation, "considerably" and "considerable" 
were substitute for, respectively, "substantially" and 
"severe."  For a 70 percent evaluation, "severely" and 
"severe" were substituted for, respectively, "seriously" 
and "pronounced."  For a 100 percent evaluation, "fantasy" 
was substituted for "phantasy."  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995).  

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 was an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

Effective November 7, 1996, a 30 percent evaluation is 
warranted for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003. 

After reviewing the evidence of record, the Board concludes 
that the veteran is entitled to a 50 percent rating for PTSD, 
effective from July 10, 1984.  Turning first to the criteria 
in effect prior to February 3, 1988, the only contemporaneous 
medical evidence consists of the report of the July 1984 VA 
examination documenting complaints including nightmares, 
apathy, and episodes of rage.  Although mental status 
findings were essentially normal at the time, he apparently 
received counseling for his symptoms for several years 
following the examination, and maintains that his symptoms 
have been present in varying degrees of severity to the 
present.  The Board notes that the more recent medical 
evidence continues to demonstrate symptoms including 
nightmares and other sleep disturbances, disturbances of 
motivation, and rage episodes.  

In the Board's opinion, given the veteran's history of 
counseling in the mid to late 1980s and his assertions 
concerning the presence of psychiatric symptoms since the 
July 1984 examination, and with consideration of the level of 
psychiatric disability evidenced by the medical evidence 
obtained since 1999, the veteran's service-connected PTSD 
since July 10, 1984 is most accurately characterized as 
productive of substantial impairment in the ability to 
establish or maintain effective or favorable relationships 
with people.  The Board notes that the terms "substantially 
impaired" and "severe industrial impairment" are not 
synonymous, and finds that the evidence does not show that 
the psychoneurotic symptoms associated with PTSD also 
resulted in severe industrial impairment.  Nevertheless, 
given the substantial impairment in the area of interpersonal 
relationships caused by the PTSD, the Board finds that the 
overall disability picture associated with the PTSD warrants 
assignment of a 50 percent evaluation.  The Board finds, 
however, that a disability rating in excess of 50 percent is 
not warranted.

In this regard, the Board notes that although the veteran 
clearly experiences difficulty in interpersonal 
relationships, he was able to maintain employment with the 
same employer from 1984 to 2002, by his own account 
performing well without any problems until his employer 
adopted a different approach to tasks in 1999.  The veteran 
reported to examiners that he was never close to his 
coworkers, but did get along with them without problems.  
Although at one point he indicated that he did not get along 
with supervisors and was coerced into retirement, the fact 
that he was employed for almost two decades by his agency, 
and that he elected to retire after realizing that he had 
sufficient Federal service, suggests that any problems he was 
experiencing with his supervisors were not affecting his 
ability to remain employed.  He indicates that he has 
documents showing that he would have been fired had he not 
retired, but he has failed to submit those documents.  
Moreover, although he relates that he was fired from four 
jobs after he retired, there is no indication, either in his 
statements or from the evidence, that the PTSD contributed to 
his inability to maintain employment.  To the contrary, for 
one of the positions, the veteran explained that he actually 
lasted longer than most people in that high turnover job.

The veteran contends that he has no friends and experiences 
marital problems.  As already noted, he acknowledges that he 
got along with his coworkers, and has not described any 
conflicts at work.  With respect to his marriage, he has 
described that particular marriage as turbulent, but also as 
stable.  The record also shows that he has been married to 
the same person for more than two decades.  The veteran 
describes only sporadic violence between the two, with the 
most violent action by him involving pushing.  The Board 
finds it noteworthy that by the veteran's own account, his 
rare physical altercations with his spouse involve mutual 
assault, and at least sometimes are initiated by his spouse 
rather than by him.  In any event, the record shows that the 
two have been involved with marital counseling, and as 
already noted, he considers the marriage stable.  He also 
maintains contact with several of his children.

In short, the evidence does not show that his ability to 
maintain effective or favorable relationships with people is 
seriously impaired.  Nor, does the evidence show, in light of 
his lengthy work history, that his psychiatric symptoms 
including nightmares, intrusive recollections, anger 
problems, flashbacks, hypervigilance, depression, and lack of 
motivation, are even remotely of such severity and 
persistence as to result in pronounced impairment in the 
ability to obtain or maintain employment.  

In addition, the veteran's admitted capability in getting 
along with others outside of his family when required is 
inconsistent with finding that his symptoms have resulted in 
virtual isolation in the community.  Although at his June 
2003 VA examination he reported suicidal ideation, he also 
described such thoughts as fleeting and infrequent.  The 
treatment records themselves consistently show that he denied 
suicidal ideation.  He did report suicidal ideation at his 
June 2006 examination.  Given, however, his consistent denial 
of such symptoms to his treating clinicians up through 2006, 
and his description of any such thoughts to the June 2003 
examiner as fleeting, the Board finds his complaints of 
suicidal ideation in June 2006 to lack credibility.  
Moreover, although the veteran reported one episode of road 
rage and has engaged in physical altercations with his spouse 
(which largely, if not exclusively, involved mutual 
assaults), he has consistently denied homicidal ideation, and 
he does not contend that there were any legal consequences 
resulting from his anger outbursts.  The Board also notes 
that the veteran has reported experiencing confusion.  He has 
consistently presented as alert and oriented to VA 
examination and when evaluated by treating clinicians.  There 
is otherwise no evidence demonstrating the presence of such 
confusion.  In sum, the evidence does not show that the 
veteran's symptoms have resulted in virtual isolation in the 
community, or in gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities.

Accordingly, the Board finds that the criteria for a 50 
percent rating, but not higher are met under the criteria in 
effect prior to February 3, 1988.

Turning to the criteria in effect between February 3, 1988, 
and November 6, 1996, the veteran's PTSD arguably meets the 
criteria for a 50 percent evaluation based on the presence of 
considerable impairment.  To warrant a higher evaluation, the 
evidence must show severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people, and severe industrial impairment resulting from 
psychoneurotic symptoms.  As noted previously, the Board does 
not find "substantial" to be synonymous with "severe."  
Moreover, and as already discussed, the Board finds that the 
veteran's PTSD has not resulted in severe impairment.  He was 
employed on a full time basis from 1984 until 2002.  He 
reports experiencing problems at work beginning in 1999, but 
in response to the manner in which his agency changed its 
approach, rather than due to his PTSD.  He contends that he 
was coerced into retirement, but acknowledges that his 
decision to retire was based on his eligibility after 34 
years of Federal service.  He has not adduced any evidence 
supportive of his contention that he would have been fired 
had he not retired.  He contends that he was fired from four 
subsequent jobs, but has not described the basis for his 
termination or otherwise explained the involvement of his 
PTSD.  Although the treatment records at one point note that 
he was experiencing severe relationship difficulties on 
account of his PTSD, the relationship in question pertained 
to his marriage, and not his job.  He in fact reports having 
had cordial relationships with his former coworkers.  
Moreover, even with respect to the marriage, the veteran and 
his spouse have been involved in counseling for a number of 
years, and the veteran himself describes the marriage as 
stable.  He maintains contact with several of his children.  

In addition, his PTSD symptoms have consistently been 
described by his examiners as moderate in nature.  The 
December 1999 examiner noted that psychological testing 
revealed that the veteran was able to function in all areas.  
The June 2003 examiner described the psychiatric impairment 
as only mild to moderate in nature.  The June 2006 examiner 
concluded that the veteran's PTSD was productive of moderate 
difficulty.  His mental status findings have been consistent 
with no more than a moderate degree of disability, with 
disturbances of mood and affect the only abnormalities.  
Again, while the veteran reports rare altercations with his 
spouse, he also describes the encounters as mutual assaults.  
He described an episode of road rage, but did not describe 
any ensuing violence or legal consequences.  At his June 2003 
examination he reported fleeting suicidal thoughts, and 
occasional violent thoughts, and the June 2006 examiners 
described the veteran's impulse control as poor.  Notably, 
however, his VA treatment records do not corroborate his 
account of suicidal or violent thoughts, and his judgment in 
any event was consistently described as good.  

In sum, the evidence does not demonstrate that the PTSD is 
productive of severe impairment in the ability to establish 
and maintain effective or favorable relationships, or severe 
impairment in the ability to obtain or retain employment.  
Nor does the evidence show that the veteran's symptoms have 
resulted in virtual isolation in the community, or in gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities.  A 
rating in excess of 50 percent under the criteria effective 
February 3, 1988, therefore is not warranted. 

Turning to the current criteria in effect since November 7, 
1996, the Board notes that the veteran's PTSD symptoms are 
productive of a disability level commensurate with the 
criteria for a 50 percent evaluation.  With respect to a 
rating higher than 50 percent however, the Board notes that 
he does not evidence any obssessional rituals, speech 
abnormalities, near-continuous panic, spatial disorientation, 
neglect of personal appearance or hygiene, inability to 
establish and maintain effective relationships, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
disorientation to time or place, or memory loss.  Although 
the veteran reported to the June 2003 examiner that he 
experiences suicidal thoughts, the Board again notes that 
those thoughts were fleeting, and in any event that his 
account is undermined by years of VA treatment records 
recording his consistent denials of any such thoughts (even 
after June 2003).  As discussed previously, his June 2006 
report of suicidal ideation lacks credibility.  Moreover, 
while he reports altercations with his spouse and the June 
2006 examiner described the veteran's impulse control as 
poor, the Board points out that those altercations, by the 
veteran's own account, were provoked.  He reports one episode 
of road rage, but did not describe any ensuing physical 
altercation or legal consequences, and there is otherwise no 
evidence of impaired impulse control.  His judgment is 
considered good by VA examiners.  Moreover, the June 2006 
examiner himself described the veteran's psychiatric 
difficulties as moderate in nature.  There is otherwise no 
evidence suggesting the type of impaired impulse control 
contemplated by a 70 percent or 100 percent evaluation (i.e. 
resulting at least in social and occupational impairment with 
deficiencies in most areas).

Although the veteran experiences depression and lack of 
motivation, the evidence does not show that it is near-
continuous in nature, or that it affects his ability to 
function independently, appropriately, and effectively.  The 
June 2006 examiner did find that the PTSD now compromised the 
veteran's activities of daily living to an extent, and 
resulted in difficulty in making decisions, but nevertheless 
described the impairment as moderate, assigning a GAF score 
commensurate with that assessment.  In fact, the veteran has 
consistently presented with adequate hygiene.  The Board 
notes that the veteran reports that he began experiencing 
problems at work, including concentration difficulties, in 
1999.  Notably, however, there is no indication that his PTSD 
was responsible for his problems.  He also reported that he 
was able to work around his concentration problems.  In 
short, the record does not show significant difficulty in 
adapting to stressful circumstances.  The affect of the 
veteran's PTSD on his current employment status has been 
discussed previously.  The veteran retired from his former 
Federal job, and has not submitted the evidence purportedly 
demonstrating adverse personnel action taken against him on 
account of his PTSD.  Nor does the evidence otherwise suggest 
his agency was considering terminating his employment, and 
the veteran has provided no information or evidence on which 
to conclude that his PTSD impacted the four jobs from which 
he was purportedly terminated since 2002.  Nor does the 
record demonstrate substantial or total social impairment.  
His social skills are considered fair, he retains 
relationships with some children and with his spouse, and he 
relates that his relationships with former coworkers were 
cordial.

The Board notes that his VA examiners have described his PTSD 
symptoms as no more than moderate in nature.  The June 2003 
examiner assigned a GAF score of 60, and the June 2006 
examiner assigned a score of 51.  His treating clinicians 
have not assigned a GAF score lower than 55.  GAF scores 
ranging between 51 and 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See generally, 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32) (DSM-IV).

In short, the evidence on file does not demonstrate symptoms 
suggesting total occupational and social impairment, or even 
occupational and social impairment with deficiencies in most 
areas.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(the psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings).  Accordingly, the Board concludes 
that an evaluation in excess of 50 percent for PTSD under the 
criteria in effect since November 7, 1996, is not warranted.

In sum, the evidence supports assignment of a 50 percent 
evaluation for PTSD for the period since July 10, 1984, but 
the evidence preponderates against assignment of an 
evaluation in excess of 50 percent under any version of the 
rating criteria from July 1984 to the present.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  The veteran contends that he is unable 
to work because of his PTSD.  The record shows, however, that 
notwithstanding his perceived pressure to leave employment, 
he voluntarily retired with at least 34 years of Federal 
service.  He has not submitted evidence showing that his 
agency was taking adverse action against him on account of 
any behavior associated with his PTSD.  Moreover, although he 
contends that he lost four subsequent jobs due to his PTSD, 
he has not provided any information as to how his PTSD 
impacted those jobs, and instead has suggested that the jobs 
involved a high turnover rate.  The Board points out that his 
VA examiners have determined that his PTSD is no more than 
moderate in nature, and his mental status findings are 
inconsistent with the type of severe interference with 
employment the veteran reports.  The Board consequently finds 
that the evidence does not support the veteran's assertion of 
marked interference with employment.  In addition, there is 
no evidence that his psychiatric disability has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996) ; 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board lastly notes that the RO, in granting service 
connection for PTSD, assigned an effective date for the grant 
of July 10, 1984.  The Board has reviewed the evidence on 
file and concludes that the underlying level of severity for 
the veteran's PTSD has remained at the 50 percent level, but 
no more, since the award of service connection.  For the 
reasons enumerated above, and because there is no indication 
of greater disability than that described above during the 
period beginning July 10, 1984, a higher rating is not 
warranted for any time since the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

 
ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 50 percent disability 
evaluation for PTSD from July 10, 1984, is granted.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


